Item 77C DREYFUS STRATEGIC MUNICIPALS, INC. ANNUAL MEETING OF STOCKHOLDERS JUNE 17, 2010 On June 17, 2010, holders of Common Stock and holders of Auction Preferred Sock (“APS”) voted, as indicated below, with regard to the following proposal: To elect four Class I Directors to serve for a three-year term for the Fund and until their successors are duly elected and qualified. For Authority Withheld To elect four Class I Directors+ Joseph S. DiMartino 50,987,590 1,616,403 William Hodding Carter III 50,823,639 1,780,354 Joni Evans 50,896,443 1,707,550 Richard C. Leone 50,973,467 1,630,526 + The terms of these Class I Directors expire on 2013
